Application by petitioner, a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor at law. The matter was referred to the Committee on Character and Fitness for the Second *879Judicial Department to investigate and report. The committee has submitted its report together with its recommendations. 1 This court adopts the committee’s recommendation. 11 The petitioner, Edward Reardon is ordered reinstated as an attorney and counselor at law upon presentation of proof of having taken and passed the Professional Responsibility portion of the Multi-State Bar Examination. H Upon the submission of said proof, the clerk of this court is directed to restore the petitioner’s name to the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Brown, JJ., concur.